                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


350 MONTANA, MONTANA                                 CV 19-12-M-DWM
ENVIRONMENTAL INFORMATION
CENTER, SIERRA CLUB,
WILDEARTH GUARDIANS,
                                                           ORDER
                 Plaintiffs,

       vs.

DAVID BERNHARDT, et al.,

                 Defendants,

       and

 SIGNAL PEAK ENERGY, LLC

                 Defendant-Intervenor.


      Defendant-Intervenor Signal Peak Energy, LLC moves for the admission of

Hadassah M. Reimer and Sarah C.S. Bordelon to practice before this Court in this

case with John C. Martin and Victoria A. Marquis to act as local counsel. The

applicant attorneys' applications appear to be in order.

      Accordingly, IT IS ORDERED that Defendant-Intervenor's motions to

admit Hadassah M. Reimer and Sarah C.S. Bordelon pro hac vice (Docs. 23, 24)

are GRANTED on the condition that Ms. Reimer and Ms. Bordelon shall do their

own work. This means that Ms. Reimer and Ms. Bordelon must do their own
                                          1
writing; sign their own pleadings, motions, and briefs; and appear and participate

personally. Counsel shall take steps to register in the Court's electronic filing

system ("CM-ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Reimer and Ms. Bordelon, within fifteen (15) days of the date of this Order,

file a notice acknowledging their respective admissions under the terms set forth

above.

      DATED this $ d a y of April, 2019.




                                                      olloy, District Judge
                                                      District Court




                                          2
